DETAILED ACTION 
The present application, filed on 6/24/2019, is being examined under the AIA  first inventor to file provisions. 


The following is a final Office Action in response to Applicant’s amendments filed on 1/28/2022. 
a.  Claims 1, 10, 15 are amended

Overall, Claims 1-20 are pending and have been considered below.        


Claim Rejections - 35 USC § 112(a)
Written Description (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the relevant portion of 35 U.S.C. §132(a):
No amendment shall introduce new matter into the disclosure of the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), for failing to comply with the written description requirement. MPEP 2163.06 stipulates – If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) – written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 1, 8, 15 have been amended by Applicant to include the limitation “as an overlay of the checkout page associated with the second merchant.”  The limitation has no support in the specification, drawings or initial set of claims. 

The reference is provided for the purpose of compact prosecution. The remainder of the claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Richard (US 2011/0251882), in view of L’Huillier et al (US 10,535,075), in further view of Qi et al (US 10,929,866).  
Regarding Claims 1, 8, 10 – Richard discloses: A computer system, comprising: one or more computer-readable memories storing program instructions; and one or more processors configured to execute the program instructions to cause the computer system to perform operations comprising: 
detecting a first purchase or a user activity by a first user device and corresponding to a first merchant, {see at least fig28a, [0214] customer purchases product, peruse the site for more products}   
in response to the detecting the first purchase or the user activity by the first user device and corresponding to the first merchant {see at least fig28a, [0214] add product to shopping cart (reads on detecting purchase); fig19, [0203] various merchants; fig82, [0341] various merchants; fig1b, rc162, [0166] settlement service reads on purchase)}, updating a rewards amount associated with the rewards program and corresponding to a user of the first user device, {see at least fig1b, rc132, [0154] user reward account … earning reward points for transactions; [0147], rewards previously accumulated (reads on updating)}  
wherein the updating the rewards amount comprises accessing a database to determine a rewards scheme associated with the first merchant and a correct amount of rewards to allocate to the user based on the first purchase; {see at least [0003] awarding points based on distance, cost, or value of customer (reads on amount of rewards based on a scheme}  
detecting an initiation of a second purchase by the first user device, the second purchase corresponding to a second merchant, {see at least fig28a, [0241] adding product to shopping cart (reads on detecting purchase); fig19, [0203] various merchants; fig82, [0341] various merchants}   
wherein the detecting the initiation of the second purchase by the first user device includes detecting that a user interface element corresponding to the service provider and on a checkout page associated with the second merchant has been accessed on the first user device; {see at least fig28a, [0241] adding product to shopping cart (reads on detecting purchase); fig19, [0203] various merchants; fig82, [0341] various merchants; fig38, rc3802, [0223] selecting trading partner (reads on checkout page associated with second merchant)}  
in response to the detecting the initiation of the second purchase and … {see at least fig21, rc2102, [0204] slider control (reads on selectable element)} from the first user via the provided interface {see at least fig28a, [0214] add product to shopping cart (reads on detecting purchases, which includes a second purchase); fig19, [0203] various merchants; fig82, [0341] various merchants; fig1b, rc162, [0166] settlement service reads on many purchases, which includes a second purchase)}, causing a client payment application to launch on the first user device; {see at least fig28c, [0215]-[0220] settling second orders; fig72, fig73, [0263]-[0273] user decides how to pay}   
Page 2 of 17App. No. 16/449,679generating an interface and causing the interface to be provided on the first user device in the launched client payment application …, {see at least fig26, [0207} user pays, fig74a, fig74b, fig74c, [0263]-[0273] making payments}  
wherein the interface includes a selectable element that allows the first user device to utilize at least a portion of the rewards amount, …, for the second purchase corresponding to the second merchant; {see at least fig74a, fig74b, fig74c, [0137]-[0141] slide control; [0263]-[0273] slide control, paying also with reward points}  
receiving a selection of the selectable element from the first user device via the provided interface in the launched client payment application; and {see at least fig74a, fig74b, fig74c, [0137]-[0141] slide control; [0263]-[0273] slide control, paying also with reward points (reads on selectable element)}     
in response to the receiving the selection of the selectable element from the first user device via the provided interface in the launched client payment application {see at least fig21, rc2102, [0204] slider control (reads on selectable element)} from the first user via the provided interface {see at least fig28a, [0214] add product to shopping cart (reads on detecting purchase); fig19, [0203] various merchants; fig82, [0341] various merchants; fig1b, rc162, [0166] settlement service reads on user input)}, processing a payment for the second purchase, {see at least fig28c, [0215]-[0220] settling second orders}    
wherein at least a first portion of the rewards amount is utilized for the payment. {see at least [0176] redeem reward points through exchange (reads on different merchants); fig72, fig73, fig74a-74c, [0203]-[0273] portion of payment with rewards; fig1b, rc162, [0166] settlement service}   

Richard does not disclose, however, L’Huillier discloses: 
wherein the first merchant has been onboarded to a rewards program associated with a service provider; {see at least fig6, rc604, (36)-(39)/[8:61-9:46] member merchants (reads on onboarded members to a rewards program)}  
determining the second merchant is not onboarded to the rewards program associated with the service provider by accessing the database storing indications of merchants that have been onboarded to the rewards program associated with the service provider; {see at least fig6, rc618, (36)-(39)/[8:61-9:46] non-member member merchants (reads on not onboarded members to a rewards program)}  
… the determining the second merchant is not onboarded to the rewards program … {see at least fig6, rc618, (36)-(39)/[8:61-9:46] non-member member merchants (reads on not onboarded members to a rewards program)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard to include the elements of L’Huillier.  One would have been motivated to do so, in order to allow for applying the processing payments method to merchants that are not onboarded as well.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Richard evidently discloses processing payments with earned rewards.  L’Huillier is merely relied upon to illustrate the functionality of merchants that have been onboarded and not onboarded in the same or similar context.  As best understood by Examiner, since both processing payments with earned rewards, as well as merchants that have been onboarded and not onboarded are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Richard, as well as L’Huillier would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Richard / L’Huillier.

Richard, L’Huillier does not disclose, however, Qi discloses: 
	… as an overlay of the checkout page associated with the second merchant … {see at least (12)/[2:26-62]; fig4, rc404, rc406, (85)-(87)/[15:14-55] onboarding merchants at checkout} 
	… obtained in the first purchase with the first merchant … {see at least fig1A, rc106, (26)/[5:39-55] sharing rewards (reads on paying with rewards from another merchant} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard, L’Huillier to include the elements of Qi.  One would have been motivated to do so, in order to expand customers’ payment options.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Richard, L’Huillier evidently discloses processing payments with earned rewards.  Qi is merely relied upon to illustrate the functionality of onboarding merchants at checkout in the same or similar context.  As best understood by Examiner, since both processing payments with earned rewards, as well as onboarding merchants at checkout are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Richard, L’Huillier, as well as Qi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Richard, L’Huillier / Qi.

Regarding Claims 2, 9 – Richard, L’Huillier discloses the limitations of Claims 1, 8. Richard further discloses:  wherein the detecting the first purchase or the user activity includes 
detecting a payment request from the first user device or a second device of the first merchant.  {see at least fig28a, [0214] add product to shopping cart (reads on detecting purchase; fig19, [0203]; fig82, [0341] various merchants; fig1b, rc162, [0166] settlement service}

Regarding Claim 3 – Richard, L’Huillier discloses the limitations of Claim 1. Richard further discloses:  wherein the detecting the first purchase or the user activity includes 
detecting a check-in of the first user device at a physical location of the first merchant.  {see at least fig28a, [0214] find product, find merchant, add to cart (reads on checking); [0130] Price information associated with an item to be purchased by a user is input into a point of sale device, such as a terminal associated with a cash register at a checkout counter of the store. A user ID associated the user is also input into the point of sale device, such as by swiping a credit card, loyalty card or the like; fig71, [0255]-[0257] POS in physical location}  


Claims 4-7, 11-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Richard (US 2011/0251882), in view of L’Huillier et al (US 10,535,075), in further view of Qi et al (US 10,929,866), in further view of Chatterton et al (US 2015/0066742).  
Regarding Claims 4, 11 – Richard, L’Huillier, Qi discloses the limitations of Claims 1, 8. Richard, L’Huillier, Qi does not disclose, however, Chatterton discloses:   
wherein the user interface element corresponds to a payment service provider that is associated with the rewards program, and wherein the interface provided in the first user device corresponds to the payment service provider. {see at least [0028] information available through the link … rewards/incentive information; [0002] payment service provider; fig3a-fig3d, fig4, [0034]-[0036] user making a selection}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard, L’Huillier, Qi to include the elements of Chatterton. One would have been motivated to do so, in order to allow users to utilize payment service providers as well.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Richard, L’Huillier, Qi evidently discloses processing payments with earned rewards.  Chatterton is merely relied upon to illustrate the functionality of detecting a selection of a user interface element part of a payment service provider in the same or similar context.  As best understood by Examiner, since both processing payments with earned rewards, as well as detecting a selection of a user interface element part of a payment service provider are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art. Moreover, since the elements disclosed by Richard, L’Huillier, Qi, as well as Chatterton would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Richard, L’Huillier, Qi / Chatterton.

Regarding Claims 5, 12 – Richard, L’Huillier, Qi discloses the limitations of Claims 1, 8. Richard, L’Huillier, Qi does not disclose, however, Chatterton discloses::  in response to detecting the accessing of the checkout page associated with the second merchant, 
providing an indication of rewards availability for the second purchase. {see at least fig3c, fig3d, [0040]-[0053] “Today’s Special,” “Rewards;” fig2, rc206i, [0028] rewards information} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard, L’Huillier, Qi to include the elements of Chatterton.  One would have been motivated to do so, in order to inform user upfront about the rewards.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Richard, L’Huillier, Qi evidently discloses processing payments with earned rewards.  Chatterton is merely relied upon to illustrate the functionality of providing an indication of rewards in the same or similar context.  As best understood by Examiner, since both processing payments with earned rewards, as well as providing an indication of rewards are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Richard, L’Huillier, Qi, as well as Chatterton would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Richard, L’Huillier, Qi / Chatterton.

Regarding Claims 6, 13 – Richard, L’Huillier, Qi, Chatterton discloses the limitations of Claims 5, 12. Chatterton further discloses:  
wherein the providing the indication of the rewards availability includes altering a user interface element on the checkout page associated with the second merchant, wherein the user interface element corresponds to a payment service provider associated with the rewards program. {see at least [0021] editable features} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard, L’Huillier, Qi, Chatterton to include additional elements of Chatterton.  One would have been motivated to do so, in order to draw user attention to important information.  In the instant case, Richard, L’Huillier, Qi, Chatterton evidently discloses processing payments with earned rewards.  Chatterton is merely relied upon to illustrate the additional functionality of altering a user interface element in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 7 – Richard, L’Huillier, Qi, Chatterton discloses the limitations of Claim 6. Chatterton further discloses:  wherein the altering the user interface element on the checkout page associated with the second merchant includes 
altering a font associated with the user interface element, {see at least [0021] editable features … font}
altering information provided in association with the user interface element, or {see at least [0021] different information}   
replacing the user interface element with an alternative user interface element.  {see at least [0021] editable features … deleted … added}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard, L’Huillier, Qi, Chatterton to include additional elements of Chatterton.  One would have been motivated to do so, in order to draw user attention to important information.  In the instant case, Richard, L’Huillier, Qi, Chatterton evidently discloses processing payments with earned rewards.  Chatterton is merely relied upon to illustrate the additional functionality of altering a user interface element in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 14 – Richard, L’Huillier, Qi, Chatterton discloses the limitations of Claim 13. Chatterton further discloses:  wherein the providing the indication of rewards availability includes 
causing a notification to be provided to the first user device that includes rewards information.  {see at least fig3c, fig3d, [0040]-[0053] “Today’s Special,” “Rewards;” fig2, rc206i, [0028] rewards information}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard, L’Huillier, Qi, Chatterton to include additional elements of Chatterton.  One would have been motivated to do so, in order to inform user upfront about the rewards.  In the instant case, Richard, L’Huillier, Qi, Chatterton evidently discloses processing payments with earned rewards.  Chatterton is merely relied upon to illustrate the additional functionality of providing rewards information in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 15 – Richard discloses:  A method, comprising: 
detecting a first purchase or a user activity by a first user device and corresponding to a first merchant, {see at least fig28a, [0214] customer purchases product, peruse the site for more products} 
in response to detecting the first purchase or the user activity by the first user device and corresponding to the first merchant {see at least fig28a, [0214] add product to shopping cart (reads on detecting purchase); fig19, [0203] various merchants; fig82, [0341] various merchants; fig1b, rc162, [0166] settlement service reads on purchase)}, updating, by a computer system, a rewards amount associated with the rewards program and corresponding to a user of the first user device, {see at least fig1b, rc132, [0154] user reward account … earning reward points for transactions; [0147], rewards previously accumulated (reads on updating)} 
wherein the updating the rewards Page 6 of 17App. No. 16/449,679amount comprises accessing a database to determine a rewards scheme associated with the first merchant and a correct amount of rewards to allocate to the first user device based on the first purchase, ; {see at least [0003] awarding points based on distance, cost, or value of customer (reads on amount of rewards based on a scheme}   
detecting, by the computer system, an accessing of a checkout page of a webpage or application page of a second merchant, {see at least fig28a, [0241] adding product to shopping cart (reads on detecting purchase); fig19, [0203] various merchants; fig82, [0341] various merchants} 
detecting, by the computer system, an initiation of a second purchase on the checkout page associated with the second merchant; {see at least fig28a, [0214] add product to shopping cart (reads on detecting purchases, which includes a second purchase); fig19, [0203] various merchants; fig82, [0341] various merchants; fig1b, rc162, [0166] settlement service reads on many purchases, which includes a second purchase)}, causing, by the computer system, an interface to be provided to the first user, {see at least fig72, fig73, [0263]-[0273] user decides how to pay} 
in response to the determining that … and the detecting the initiation of the second purchase {see at least fig21, rc2102, [0204] slider control (reads on selectable element)} from the first user via the provided interface {see at least fig28a, [0214] add product to shopping cart (reads on detecting purchases, which includes a second purchase); fig19, [0203] various merchants; fig82, [0341] various merchants; fig1b, rc162, [0166] settlement service reads on many purchases, which includes a second purchase)}, causing, by the computer system, a client payment application on the first user device to launch; {see at least fig28c, [0215]-[0220] settling second orders; fig72, fig73, [0263]-[0273] user decides how to pay} 
Page 7 of 17App. No. 16/449,679generating, by the computer system, an interface for the launched client payment application; {see at least fig26, [0207} user pays, fig74a, fig74b, fig74c, [0263]-[0273] making payments} 
causing, by the computer system, the interface to be provided to the first user device in the launched client payment application … , {see at least fig26, [0207} user pays, fig74a, fig74b, fig74c, [0263]-[0273] making payments} 
wherein the interface includes a selectable element that allows the first user device to utilize at least a portion of the rewards amount, …, for the second purchase; {see at least fig74a, fig74b, fig74c, [0137]-[0141] slide control; [0263]-[0273] slide control, paying also with reward points} 
receiving a selection of the selectable element from the first user device via the provided interface; and {see at least fig74a, fig74b, fig74c, [0137]-[0141] slide control; [0263]-[0273] slide control, paying also with reward points (reads on selectable element)} 
processing, by the computer system, a payment for the second purchase, {see at least fig28c, [0215]-[0220] settling second orders}
wherein at least a first portion of the rewards amount is utilized for the payment. {see at least [0176] redeem reward points through exchange (reads on different merchants); fig72, fig73, fig74a-74c, [0203]-[0273] portion of payment with rewards; fig1b, rc162, [0166] settlement service} 

Richard does not disclose, however, L’Huillier discloses:   
wherein the first merchant has been onboarded to a rewards program associated with a service provider; {see at least fig6, rc604, (36)-(39)/[8:61-9:46] member merchants (reads on onboarded members to a rewards program)}    
determining the second merchant is not onboarded to the rewards program associated with the service provider by accessing the database storing indications of merchants that have been onboarded to the rewards program associated with the service provider; {see at least fig6, rc618, (36)-(39)/[8:61-9:46] non-member member merchants (reads on not onboarded members to a rewards program)}   
determining, by the computer system, if the second merchant has been onboarded to the rewards program; {see at least fig6, rc604, (36)-(39)/[8:61-9:46] member merchants (reads on onboarded members to a rewards program)}   
determining, by the computer system, that the second merchant has not been onboarded to the rewards program by accessing the database storing indications of merchant that have been onboarded to the rewards program associated with the service provider; ; {see at least fig6, rc618, rc604, (36)-(39)/[8:61-9:46] non-member member merchants (reads on not onboarded members to a rewards program), because the merchant is not on the list with onboarded members}   
… the second merchant has not been onboarded to the rewards program … ; {see at least fig6, rc618, (36)-(39)/[8:61-9:46] non-member member merchants (reads on not onboarded members to a rewards program)}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard to include the elements of L’Huillier.  One would have been motivated to do so, in order to allow for applying the processing payments method to merchants that are not onboarded as well.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Richard evidently discloses processing payments with earned rewards.  L’Huillier is merely relied upon to illustrate the functionality of merchants that have been onboarded and not onboarded in the same or similar context.  As best understood by Examiner, since both processing payments with earned rewards, as well as merchants that have been onboarded and not onboarded are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Richard, as well as L’Huillier would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Richard / L’Huillier.

Richard, L’Huillier does not disclose, however, Chatterton discloses: 
wherein the detecting the accessing of the checkout page includes detecting that a user interface element corresponding to the service provider and on a checkout page associated with the second merchant has been accessed by the first user device; {see at least fig3c, fig3d, [0041]-[0051]}  
causing, by the computer system, an indication of a rewards availability for the second merchant to be provided to the first user device on the checkout page; {see at least fig3c, fig3d, [0040]-[0053] “Today’s Special,” “Rewards;” fig2, rc206i, [0028] rewards information}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard, L’Huillier to include the elements of Chatterton.  One would have been motivated to do so, in order to let user know upfront about the available rewards.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Richard, L’Huillier evidently discloses processing payments with earned rewards.  Chatterton is merely relied upon to illustrate the functionality of informing user about the available rewards in the same or similar context.  As best understood by Examiner, since both processing payments with earned rewards, as well as informing user about the available rewards are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Richard, L’Huillier, as well as Chatterton would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Richard, L’Huillier / Chatterton.

Richard, L’Huillier, Chatterton does not disclose, however, Qi discloses: 
	… as an overlay of the checkout page associated with the second merchant … {see at least (12)/[2:26-62]; fig4, rc404, rc406, (85)-(87)/[15:14-55] onboarding merchants at checkout} 
	… obtained in the first purchase with the first merchant … {see at least fig1A, rc106, (26)/[5:39-55] sharing rewards (reads on paying with rewards from another merchant} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard, L’Huillier, Chatterton to include the elements of Qi.  One would have been motivated to do so, in order to expand customers’ payment options.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Richard, L’Huillier, Chatterton evidently discloses processing payments with earned rewards.  Qi is merely relied upon to illustrate the functionality of onboarding merchants at checkout in the same or similar context.  As best understood by Examiner, since both processing payments with earned rewards, as well as onboarding merchants at checkout are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Richard, L’Huillier, Chatterton, as well as Qi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Richard, L’Huillier, Chatterton / Qi.



Regarding Claim 16 – Richard, L’Huillier, Chatterton, Qi discloses the limitations of Claim 15. Richard further discloses:  wherein the detecting the first purchase or the user activity includes 
detecting a payment request from the first user device or a second device of the first merchant.  {see at least fig28a, [0214] add product to shopping cart (reads on detecting purchase; fig19, [0203]; fig82, [0341] various merchants; fig1b, rc162, [0166] settlement service} 

Regarding Claim 17 – Richard, L’Huillier, Chatterton, Qi discloses the limitations of Claim 15. Richard further discloses:  wherein the detecting the first purchase or the user activity includes 
detecting a check-in of the first user device at a physical location of the first merchant. {see at least fig28a, [0214] find product, find merchant, add to cart (reads on checking); [0130] Price information associated with an item to be purchased by a user is input into a point of sale device, such as a terminal associated with a cash register at a checkout counter of the store. A user ID associated the user is also input into the point of sale device, such as by swiping a credit card, loyalty card or the like; fig71, [0255]-[0257] POS in physical location} 

Regarding Claim 18 – Richard, L’Huillier, Chatterton, Qi discloses the limitations of Claim 15. Richard further discloses:   
updating, by the computer system, the rewards amount associated with the rewards program and corresponding to the first user device based on the second purchase.  {see at least fig1b, rc132, [0154] user reward account … earning reward points for transactions; [0147], rewards previously accumulated (reads on updating); [0014] aggregated reward points (reads on updating); [0117] The exchange computer then calculates a promotional wallet for the user, which comprises a total redeemable value for all of the user's reward accounts stored in the plurality of issuer computers. The exchange computer then displays to the user via the user computer the user's promotional wallet.}

Regarding Claim 19 – Richard, L’Huillier, Chatterton, Qi discloses the limitations of Claim 15. Chatterton further discloses: wherein the providing the indication of rewards availability includes 
causing a notification to be provided to the first user device that includes rewards information.  {see at least fig3c, fig3d, [0040]-[0053] “Today’s Special,” “Rewards;” fig2, rc206i, [0028] rewards information}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Richard, L’Huillier, Chatterton, Qi to include additional elements of Chatterton. One would have been motivated to do so, in order to inform user upfront about the rewards. In the instant case, Richard, L’Huillier, Chatterton, Qi evidently discloses processing payments with earned rewards.  Chatterton is merely relied upon to illustrate the additional functionality of providing rewards information in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 20 – Richard, L’Huillier, Chatterton, Qi discloses the limitations of Claim 15. Richard further discloses:  wherein the processing the payment for the second purchase includes 
accessing, by the computer system, a database to identify a rewards conversion scheme corresponding to the second merchant and the second purchase. {see at least [0177] conversion exchange} 


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees with the latter.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
	Applicant’s arguments are persuasive. The rejection is withdrawn. 
The specification discloses at [0002], [0012] a series of improvements this application brings about in regard to the state of the art. these improvements integrate the identified abstract idea into a practical application, thus removing the judicial exception status. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. However, Qi discloses: 

	… as an overlay of the checkout page associated with the second merchant … {see at least (12)/[2:26-62]; fig4, rc404, rc406, (85)-(87)/[15:14-55] onboarding merchants at checkout} 
	… obtained in the first purchase with the first merchant … {see at least fig1A, rc106, (26)/[5:39-55] sharing rewards (reads on paying with rewards from another merchant}  

Therefore, Qi discloses the claim limitation. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622